           Case 5:19-cv-00347-NC Document 1 Filed 01/19/19 Page 1 of 12



 1 HEDIN HALL LLP
   David W. Hall (SBN 274921)
 2 Four Embarcadero Center, Suite 1400
   San Francisco, CA 94104
 3 Telephone: (415) 766-3534
   Facsimile: (415) 402-0058
 4 E-mail: dhall@hedinhall.com
 5 BURSOR & FISHER, P.A.
   L. Timothy Fisher (SBN 191626)
 6 1990 North California Blvd., 940
   Walnut Creek, CA 94596
 7 Telephone: (925) 300-4455
   Facsimile: (925) 407-2700
 8 E-mail: ltfisher@bursor.com
 9 [Additional counsel on signature page]
10 Counsel for Plaintiff and the Putative Class
11                               UNITED STATES DISTRICT COURT

12                            NORTHERN DISTRICT OF CALIFORNIA

13 JAKE CARMACK, individually and on behalf            Case No. 5:19-cv-347
   of all others similarly situated,
14                                                     CLASS ACTION COMPLAINT
                Plaintiff,
15                                                     (JURY TRIAL DEMANDED)
   v.
16
   NC3 SYSTEMS, INC., doing business as
17 “Caliva,”
18               Defendant.

19          Plaintiff Jake Carmack, individually and on behalf of all others similarly situated, complains
20 and alleges as follows based on personal knowledge as to himself, on the investigation of his counsel,
21 and on information and belief as to all other matters. Plaintiff believes that substantial evidentiary
22 support will exist for the allegations set forth in this complaint, after a reasonable opportunity for
23 discovery.
24                                        NATURE OF ACTION
25          1.     Plaintiff brings this action for legal and equitable remedies resulting from the illegal
26 actions of NC3 Systems, Inc., doing business as “Caliva,” in transmitting unsolicited, autodialed SMS
27 or MMS text messages, en masse, to Plaintiff’s cellular device and the cellular devices of numerous
28

                                      CLASS ACTION COMPLAINT
           Case 5:19-cv-00347-NC Document 1 Filed 01/19/19 Page 2 of 12



 1 other individuals across the country, in violation of the Telephone Consumer Protection Act, 47
 2 U.S.C. § 227 (“TCPA”).

 3                                      JURISDICTION AND VENUE
 4          2.      The Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. § 1331
 5 and 47 U.S.C. § 227.
 6          3.      Personal jurisdiction and venue are proper in this district because Defendant maintains
 7 its corporate headquarters in this district, because Plaintiff resides within this district, and because
 8 Plaintiff’s claims arose in substantial part in this district.
 9                                                  PARTIES
10          4.      Plaintiff is an individual and a “person” as defined by 47 U.S.C. § 153(39). Plaintiff
11 is, and at all times mentioned herein was, a citizen and resident of San Jose, California.
12          5.      Defendant NC3 Systems, Inc., doing business as “Caliva,” is a cannabis dispensary
13 and cultivation facility and a “person” as defined by 47 U.S.C. § 153(39). Defendant maintains, and
14 at all times mentioned herein maintained, its corporate headquarters and principal place of business

15 in San Jose, California.
16                   THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
17          6.      To address consumer complaints regarding certain telemarketing practices, Congress
18 enacted the TCPA, 47 U.S.C. § 227, in 1991. The TCPA prohibits, inter alia, the use of automated

19 telephone equipment, or “autodialers,” to make any call, including sending a text message, to a
20 wireless number absent an emergency or the “prior express consent” of the party called. And in the
21 case of calls or text messages that constitute “advertisements” or “telemarketing”, as defined by
22 applicable regulations, the TCPA requires the “prior express written consent” of the called party
23 before initiating such calls or texts using an autodialer or prerecorded voice.
24          7.      According to findings by the Federal Communication Commission (“FCC”), which is
25 vested with authority to issue regulations implementing the TCPA, autodialed calls and texts are
26 prohibited because receiving them is a greater nuisance and more invasive than live solicitation calls
27 and they can be costly and inconvenient. The FCC also recognized that wireless customers are
28
                                                  -2-
                                        CLASS ACTION COMPLAINT
           Case 5:19-cv-00347-NC Document 1 Filed 01/19/19 Page 3 of 12



 1 charged for such incoming calls and texts whether they pay in advance or after the minutes or texts
 2 are used.

 3          8.     One of the most prevalent bulk advertising methods employed by companies today
 4 involves the use of “Short Message Services” (or “SMS”), which is a system that allows for the
 5 transmission and receipt of short text messages to and from wireless telephones. Another similar
 6 service called “Multimedia Messaging Services” (or “MMS”) is based upon and similar to the SMS
 7 system, but also permits the transmission of photos and videos via text message. According to a
 8 recent study, “[s]pam isn’t just for email anymore; it comes in the form of unwanted text messages
 9 of all kinds — from coupons to phishing schemes — sent directly to user’s cell phones.”1
10          9.     SMS and MMS text messages are directed to a wireless device through a telephone
11 number assigned to the device. When an SMS or MMS text message is successfully transmitted, the
12 recipient’s wireless phone alerts the recipient that a message has been received. SMS and MMS text
13 messages are received virtually anywhere in the world.
14          10.    Unlike more conventional advertisements, SMS and MMS message advertisements

15 can actually cost their recipients money because wireless phone users must pay their wireless service
16 providers either for each text message they receive or incur a usage allocation deduction to their text
17 messaging or data plan, regardless of whether the message is authorized.
18          11.    Moreover, the transmission of an unsolicited SMS or MMS text message to a cellular

19 device is distracting and aggravating to the recipient and intrudes upon the recipient’s seclusion.
20                    FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
21          12.    “In September of 2016, Caliva was ranked #1 dispensary in the nation by Business
22 Insider”2 – an achievement attributable in no small part to the company’s aggressive digital marketing
23 efforts.3
24   1
     Cell Phones and American Adults: They Make Just as Many Calls, but Text Less than Teens, Pew
25 Research, http://www.pewinternet.org/Reports/2010/Cell-Phones-and-American-Adults.aspx.
     2
26     About Caliva, LinkedIn, available at https://www.linkedin.com/company/caliva/about/ (last
     accessed Jan. 19, 2019).
27   3
     Aimee Lee Webber, “A Q&A with the President [of Caliva] Dennis O’Mally,” CEOWORLD
28 Magazine, Apr. 10, 2018, available at https://ceoworld.biz/2018/04/10/a-qa-with-the-president-
                                              -3-
                                CLASS ACTION COMPLAINT
             Case 5:19-cv-00347-NC Document 1 Filed 01/19/19 Page 4 of 12



 1            13.   Text-message marketing has been especially effective for building Defendant’s
 2 business. As explained by one of Defendant’s marketing employees, “text messages are the most

 3 effective drivers of sales, and of getting customers through the door[.] It’s huge in this industry, and
 4 we have tens of thousands of people who receive text marketing messages from us.”4
 5            14.   In its brick-and-mortar stores, Defendant uses a point-of-sale loyalty system called
 6 “Baker,” provided by Baker Technologies, Inc., to collect customers’ telephone numbers and then
 7 “target” those customers with text messages advertising its marijuana products.5
 8            15.   Although Defendant claims that it only uses the customer information collected by
 9 Baker “to stay in touch with customers who have opted-in to receiving text messages about sales and
10 more,” the reality is that Defendant also sends its marketing text messages to customers who, like
11 Plaintiff, have shopped at Defendant’s brick-and-mortar stores but never opted in to receive
12 Defendant’s autodialed text message advertisements, as described below.
13            16.   Plaintiff is, and at all times mentioned herein was, the subscriber of the cellular
14 telephone number (669) ***-9956 (the “9956 Number”). The 9956 Number is, and at all times

15 mentioned herein was, assigned to a cellular telephone service as specified in 47 U.S.C. §
16 227(b)(1)(A)(iii).
17            17.   In or around September through November 2018, Defendant transmitted or caused to
18 be transmitted, by itself or through an intermediary or intermediaries, including without limitation

19 Baker Technologies, Inc., numerous SMS or MMS text message advertisements to the 9956 Number
20 without Plaintiff’s prior express written consent. Examples of the text messages transmitted by
21 Defendant to the 9956 Number are depicted in the screenshot below:
22
23
24 dennis-omalley/ (last accessed Jan. 19, 2019) (Q: “What are some of the ways you have to creatively
   market your company?” A: “We haven’t seen many restrictions. We effectively work with Facebook,
25 Instagram, Google in the appropriate ways to get our messaging out. We used email and digital ad
   channels as well as billboards, print ads well. We think our marketing mix is in a good place.”).
26 4
      Caliva, “Cannabis and Tech: A Budding Relationship,” July 24, 2018, available at
27 https://b2b.gocaliva.com/cannabis-and-tech/ (last accessed Jan. 19, 2019).
     5
28       See id.
                                                -4-
                                      CLASS ACTION COMPLAINT
           Case 5:19-cv-00347-NC Document 1 Filed 01/19/19 Page 5 of 12



 1
 2

 3
 4
 5
 6
 7
 8
 9
10
11
12
13          18.     The hyperlinked URLs within the above-depicted text messages were leased or owned,
14 and were operated and maintained, by Defendant or an agent or affiliate of Defendant, including

15 without limitation Baker Technologies, Inc.
16          19.     When visited, the URLs in the above-depicted text messages re-direct to websites
17 owned and operated by Defendant, at which Defendant advertises and markets the commercial
18 availability of its cannabis goods and services, which Defendant sells for profit.

19          20.     The source of the unsolicited text messages that Defendant transmitted to the 9956
20 Number was “(844) 650-2791”, which is a telephone number leased by Defendant or Defendant’s
21 agent(s) or affiliate(s), including without limitation Baker Technologies, Inc., and used for operating
22 Defendant’s text message marketing program.
23          21.     Because Plaintiff is alerted by his cellular device, by auditory or visual means,
24 whenever he receives a text message, the unsolicited text messages that Defendant transmitted to
25 Plaintiff’s cellular device were invasive and intruded upon Plaintiff’s seclusion upon receipt. Plaintiff
26 became distracted and aggravated as a result of receiving Defendant’s unsolicited text messages.
27
28
                                                 -5-
                                       CLASS ACTION COMPLAINT
           Case 5:19-cv-00347-NC Document 1 Filed 01/19/19 Page 6 of 12



 1          22.    All telephone contact by Defendant or affiliates, subsidiaries, or agents of Defendant
 2 (including without limitation Baker Technologies, Inc.) to Plaintiff’s 9956 Number and to the

 3 numbers of the members of the Class defined below occurred using an “automated telephone dialing
 4 system” as defined by 47 U.S.C. § 227(b)(1)(A).
 5          23.    Defendant transmitted its text messages to the 9956 Number and to the numbers of the
 6 members of the Class defined below using an “automated telephone dialing system” because its text
 7 messages were sent from a telephone number used to message consumers en masse; because
 8 Defendant’s dialing equipment includes features substantially similar to a predictive dialer, inasmuch
 9 as it is capable of making numerous calls or texts simultaneously (all without human intervention);
10 and because the hardware and software used by Defendant to send such messages have the capacity
11 to store, produce, and dial random or sequential numbers, or to receive and store lists of telephone
12 numbers and to then dial such numbers, en masse, in an automated fashion and without human
13 intervention.
14          24.    And indeed, Defendant actually transmitted the text messages at issue in this case to

15 Plaintiff and all other putative Class members in an automated fashion and without human
16 intervention, with hardware and software (provided by, among other agents or affiliates, Baker
17 Technologies, Inc.) that received and stored lists of telephone numbers to be dialed and then dialed
18 such numbers automatically.6

19          25.    The complained of SMS and/or MMS text messages sent by Defendant to the 9956
20 Number and to the numbers of the members of the Class defined below constituted “advertisements”
21 and/or “telemarketing” material within the meaning of the applicable TCPA regulations. This is
22 because Defendant sent the messages in order to advertise and market its goods and services, for the
23 purpose of ultimately selling such goods and services to Plaintiff and other Class members for
24 commercial profit.
25   6
       See “Welcome to Your First 90 Days,” Baker Technologies, Inc., available at
26 https://info.trybaker.com/customer-center/onboarding-roadmap (last accessed Jan. 19, 2019)
   (describing the “onboarding roadmap” for Baker Technologies, Inc.’s clients, including Defendant,
27 to begin sending SMS text message advertisements to customers, a process which begins with
   “import[ing] [a] client list” and “send[ing] out your first SMS campaign,” and only later suggests
28 “establish[ing] marketing best practices”).
                                                    -6-
                                      CLASS ACTION COMPLAINT
           Case 5:19-cv-00347-NC Document 1 Filed 01/19/19 Page 7 of 12



 1          26.     Neither Plaintiff nor any members of the proposed Class ever provided their “prior
 2 express written consent” to Defendant or any affiliate, subsidiary, or agent of Defendant to permit

 3 Defendant to transmit text messages to the 9956 Number or to any of the Class’s telephone numbers
 4 using an “automatic telephone dialing system” within the meaning of 47 U.S.C. § 227(b)(1)(A).
 5                                         CLASS ALLEGATIONS
 6          27.     Class Definition. Plaintiff brings this civil class action on behalf of himself
 7 individually and on behalf of all other similarly situated persons as a class action pursuant to Federal
 8 Rule of Civil Procedure 23. The “Class” which Plaintiff seeks to represent is comprised of and defined
 9 as follows:
                    All persons within the United States to whom, between January 19,
10                  2015 and the present, one or more text message(s) promoting
                    Defendant’s goods or services was delivered by Defendant or an
11                  affiliate, subsidiary, or agent of Defendant, and who did not provide
                    Defendant prior express written consent to be sent such text
12                  message(s).
13          28.     Defendant, its employees, and agents are excluded from the Class.
14          29.     Plaintiff reserves the right to modify the definition of the Class (or add one or more

15 subclasses) after further discovery.
16          30.     Plaintiff and all Class members have been impacted and harmed by the acts of
17 Defendant or its affiliates or subsidiaries.
18          31.     This Class Action Complaint seeks injunctive relief and monetary damages.

19          32.     This action may properly be brought and maintained as a class action pursuant to
20 Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies the numerosity, typicality,
21 adequacy, commonality, predominance, and superiority requirements.
22          33.     Upon application by Plaintiff’s counsel for certification of the Class, the Court may
23 also be requested to utilize and certify subclasses in the interests of manageability, justice, or judicial
24 economy.
25          34.     Numerosity. The number of persons within the Class is substantial, believed to amount
26 to tens of thousands of persons dispersed throughout the United States. It is, therefore, impractical to
27 join each member of the Class as a named Plaintiff. Further, the size and relatively modest value of
28
                                                  -7-
                                        CLASS ACTION COMPLAINT
           Case 5:19-cv-00347-NC Document 1 Filed 01/19/19 Page 8 of 12



 1 the claims of the individual members of the Class renders joinder impractical. Accordingly, utilization
 2 of the class action mechanism is the most economically feasible means of determining and

 3 adjudicating the merits of this litigation.
 4          35.     Typicality. Plaintiff was sent at least one text message from Defendant without
 5 providing his “prior express written consent” to be sent such message(s) from Defendant within the
 6 meaning of the TCPA. Consequently, the claims of Plaintiff are typical of the claims of the members
 7 of the Class, and Plaintiff’s interests are consistent with and not antagonistic to those of the other
 8 Class members he seeks to represent. Plaintiff and all members of the Class have been impacted by,
 9 and face continuing harm arising out of, Defendant’s violations or misconduct as alleged herein.
10          36.     Adequacy. As Class representative, Plaintiff has no interests adverse to, or which
11 conflict with, the interests of the absent members of the Class, and is able to fairly and adequately
12 represent and protect the interests of such a Class. Plaintiff has raised viable statutory claims of the
13 type reasonably expected to be raised by members of the Class and will vigorously pursue those
14 claims. If necessary, Plaintiff may seek leave to amend this Class Action Complaint to add additional

15 Class representatives or assert additional claims.
16          37.     Competency of Class Counsel. Plaintiff has retained and is represented by
17 experienced, qualified, and competent counsel committed to prosecuting this action. Counsel are
18 experienced in handling complex class action claims, in particular claims under the TCPA and other

19 consumer protection statutes.
20          38.     Commonality and Predominance. There are well-defined common questions of fact
21 and law that exist as to all members of the Class and predominate over any questions affecting only
22 individual members of the Class. These common legal and factual questions, which do not vary from
23 Class member to Class member and may be determined without reference to the individual
24 circumstances of any class member, include (but are not limited to) the following:
25                  a) Whether Defendant or affiliates, subsidiaries, or agents of Defendant
26                     transmitted advertising or telemarketing text messages to Plaintiff’s and
27                     Class members’ cellular telephones;
28
                                                 -8-
                                       CLASS ACTION COMPLAINT
           Case 5:19-cv-00347-NC Document 1 Filed 01/19/19 Page 9 of 12



 1                  b) Whether such text messages were sent using an “automatic telephone
 2                      dialing system”;

 3                  c) Whether Defendant or affiliates, subsidiaries, or agents of Defendant
 4                      can meet their burden to show Defendant obtained “prior express
 5                      written consent” (as defined by 47 C.F.R. 64.1200(f)(8)) to send the text
 6                      messages complained of, assuming such an affirmative defense is
 7                      raised;
 8                  d) Whether Defendant or affiliates, subsidiaries, or agents of Defendant
 9                      should be enjoined from engaging in such conduct in the future.
10          39.     Superiority. A class action is superior to other available methods for the fair and
11 efficient adjudication of this controversy because individual litigation of the claims of all Class
12 members is impracticable. Even if every member of the Class could afford to pursue individual
13 litigation, the Court system could not. It would be unduly burdensome to the courts in which
14 individual litigation of numerous cases would proceed. Individualized litigation would also present

15 the potential for varying, inconsistent or contradictory judgments, and would magnify the delay and
16 expense to all parties and to the court system resulting from multiple trials of the same factual issues.
17 By contrast, the maintenance of this action as a class action, with respect to some or all of the issues
18 presented herein, presents few management difficulties, conserves the resources of the parties and of

19 the court system and protects the rights of each member of the Class. Plaintiff anticipates no difficulty
20 in the management of this action as a class action. Class wide relief is essential to compel compliance
21 with the TCPA. The interest of Class members in individually controlling the prosecution of separate
22 claims is small because the statutory damages in an individual action for violation of the TCPA are
23 small. Management of these claims is likely to present significantly fewer difficulties than are
24 presented in many class claims because the text messages at issue are all automated and the Class
25 members, by definition, did not provide the prior express written consent required under the statute
26 to authorize such text messages to their cellular telephones. The Class members can be readily located
27
28
                                                 -9-
                                       CLASS ACTION COMPLAINT
           Case 5:19-cv-00347-NC Document 1 Filed 01/19/19 Page 10 of 12



 1 and notified of this class action through Defendant’s records and, if necessary, the records of cellular
 2 telephone providers.

 3           40.     Additionally, the prosecution of separate actions by individual Class members may
 4 create a risk of multiple adjudications with respect to them that would, as a practical matter, be
 5 dispositive of the interests of other members of the Class who are not parties to such adjudications,
 6 thereby substantially impairing or impeding the ability of such nonparty Class members to protect
 7 their interests. The prosecution of individual actions by Class members could further establish
 8 inconsistent results and/or establish incompatible standards of conduct for Defendant.
 9           41.     Defendant or any affiliates, subsidiaries, or agents of Defendant have acted on grounds
10 generally applicable to the Class, thereby making final injunctive relief and corresponding declaratory
11 relief with respect to the Class as a whole appropriate. Moreover, on information and belief, Plaintiff
12 alleges that the TCPA violations complained of herein are substantially likely to continue in the future
13 if an injunction is not entered.
14                                        CLAIM FOR RELIEF
                                      VIOLATION OF THE TELEPHONE
15                                     CONSUMER PROTECTION ACT
                                             (47 U.S.C. § 227)
16
             42.     Plaintiff incorporates by reference paragraphs 1-41 of this Class Action Complaint as
17
     if fully stated herein.
18
             43.     The foregoing acts and omissions constitute violations of the TCPA by Defendant,
19
     including but not limited to violations of 47 U.S.C. § 227(b)(1).
20
             44.     As a result of Defendant’s violations of the TCPA, Plaintiff and all Class members are
21
     entitled to, and do seek, injunctive relief prohibiting such conduct violating the TCPA in the future
22
     pursuant to 47 U.S.C. § 227(b)(3).
23
             45.     As a result of Defendant’s violations of the TCPA, Plaintiff and all Class members are
24
     also entitled to, and do seek, an award of $500.00 (or $1,500.00 for any violations committed willfully
25
     or knowingly) in statutory damages for each violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3).
26
             46.     Plaintiff and Class members also seek an award of attorneys’ fees and costs.
27
28
                                                 - 10 -
                                        CLASS ACTION COMPLAINT
          Case 5:19-cv-00347-NC Document 1 Filed 01/19/19 Page 11 of 12



 1                                        PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff Jake Carmack prays for relief and judgment in favor of himself and

 3 the Class as follows:
 4          A.      Injunctive relief prohibiting such violations of the TCPA in the future;
 5          B.      As a result of each of Defendant’s violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks
 6 for himself and each class member $500.00 (or $1,500.00 for any violations committed willfully or
 7 knowingly) in statutory damages;
 8          C.      An award of attorneys’ fees and costs to counsel for Plaintiff and the Class; and
 9          D.      An Order certifying this action to be a proper class action pursuant to Federal Rule of
10 Civil Procedure 23, establishing an appropriate Class and any Subclasses the Court deems
11 appropriate, finding that Plaintiff is a proper representative of the Class, and appointing the law firms
12 representing Plaintiff as counsel for the Class.
13                                     DEMAND FOR JURY TRIAL
14          Plaintiff, on behalf of himself and the Class, hereby demands a trial by jury pursuant to Federal

15 Rule of Civil Procedure 38(b) on all claims so triable.
16 Dated: January 19, 2019                         Respectfully submitted,
17                                                 HEDIN HALL LLP
18                                                 By: /s/ Frank S. Hedin             .
                                                          Frank S. Hedin
19
                                                   Frank S. Hedin (SBN 291289)
20                                                 1395 Brickell Ave, Suite 900
                                                   Miami, Florida 33131
21                                                 Telephone: (305) 357-2107
                                                   Facsimile: (305) 200-8801
22                                                 E-mail: fhedin@hedinhall.com
23                                                 HEDIN HALL LLP
                                                   David W. Hall (SBN 274921)
24                                                 Four Embarcadero Center, Suite 1400
                                                   San Francisco, California 94111
25                                                 Telephone: (415) 766-3534
                                                   Facsimile: (415) 402-0058
26                                                 E-mail: dhall@hedinhall.com
27                                                 BURSOR & FISHER, P.A.
                                                   L. Timothy Fisher (SBN 191626)
28
                                                - 11 -
                                       CLASS ACTION COMPLAINT
     Case 5:19-cv-00347-NC Document 1 Filed 01/19/19 Page 12 of 12



 1                                 1990 North California Blvd., 940
                                   Walnut Creek, CA 94596
 2                                 Telephone: (925) 300-4455
                                   Facsimile: (925) 407-2700
 3                                 E-mail: ltfisher@bursor.com
 4                                 BURSOR & FISHER, P.A.
                                   Philip L. Fraietta*
 5                                 888 Seventh Avenue
                                   New York, New York 10019
 6                                 Telephone: (646) 837-7142
                                   Facsimile: (212) 989-9163
 7                                 E-mail: pfraietta@bursor.com
 8                                 * Pro Hac Vice Application Forthcoming
 9                                 Counsel for Plaintiff and Putative Class
10
11
12
13
14

15
16
17
18

19
20
21
22
23
24
25
26
27
28
                                   - 12 -
                          CLASS ACTION COMPLAINT
